department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you were unable to provide documentation that would substantiate any charitable activities or events that further an exempt_purpose substantiation provided by you that was to act as proof of charitable activities could not be traced back to you the substantiation provided traced to a for-profit corporation operated by your trustees in addition your general ledger does not show any expenditures related to the charitable giveaway as such you are not able to show any charitable activities the absence of any charitable activities would show that your activities were undertaken for nonexempt purposes as such you do not meet the operational_test because you are not operated exclusively for sec_501 purposes as defined in regs c -1 d i you are not operated for a charitable purpose and have not performed any charitable activities in addition to not showing any charitable activities there were loans between you and allowed your fund balances to inure to portion of your fund balances to flow to that and his family these loans allowed a substantial and not for a charitable activity acting as trustee and investment_advisor for you used the investment account for also personal gain that was not in furtherance of your exempt_purpose general ledger entries for the investment account show checks were issued for the payment of long term_insurance for and his family additional general ledger entries show that checks were issued for the payment of long term debts owed to purpose these payments jeopardized the carrying out of your exempt taken as a whole you have been used to serve the private interests of interest as prescribed in regs c -1 d ii rather than the public contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the t day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary a epps acting director eo examinations enclosures publication cn i department of the treasury t j internal_revenue_service irs tax_exempt_and_government_entities_division uil date date taxpayer_identification_number form tax_year s ended person to contact number contact numbers manager's name number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 ofthe internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form_60 we'll issue a final revocation letter determining that you aren't an organization described in sec_50l c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading ofthis letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date ofthis letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office ofthe taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading ofthis letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx12 xx12 issues should the sec_501 tax exempt status of the for tax exempt purposes be revoked because it is not operated exclusively facts before founding the leaving architectural services ' along with his wife was a vice-president of after a for-profit corporation specializing in landscape at founded in addition to his architecture business also trades in futures and options his biography on 19xx he began studying and taking classes on trading options in the futures market and immediately realized that trading options had the potential to be the and thus he began his technical analysis training this website advises that he currently specializes in trading credit spreads calendar spreads and the currently offers a course he developed called also he asserts that in the trust agreement was signed and notarized on march 20xx the trust agreement was signed by and as trustees acted as notary and witness to the articles of trust the primary purpose as stated in its trust agreement is to exclusively be for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to foundations that qualify as exempt foundations under sec_501 of the internal_revenue_code the articles of trust also set out that the trustees will distribute the income of the for each tax_year in such time and in such manner as not to become subject_to tax on the undistributed_income imposed by sec_4942 of the internal_revenue_code further the trustees will not engage in any acts of self dealing as defined in sec_4941 nor retain any excess_business_holdings as defined in sec_4943 nor any many any investments in such manner as to incur tax_liability under sec_4944 nor make any taxable_expenditures as defined in sec_4945 the trust agreement stipulates that the trustees of the have the powers to invest and reinvest the principal and income of the trust in such property real personal or mixed and in such manner as they shall deem proper and from time to time change investments as they shall deem advisable to invest in or retain any stocks shares bonds notes obligations or personal or real_property including without limitation any interests in or obligation of any corporation partnership_association business_trust investment_trust common_trust_fund or investment_company the trust agreement also states that no principal or income however shall be loaned directly or indirectly to any trustee or to anyone else corporate or otherwise who has at any time made a contribution to the the c along with its articles of trust to the irs on june 20xx the application_for exemption was signed by submitted its original form i -application for recognition of exemption under section as trustee for the in its determination_letter dated june 20xx the was held to be exempt from federal_income_tax as an sec_501 tax exempt_organization and classified as a private_foundation in its determination_letter it is noted that the organization may be liable for excise_taxes on taxable_expenditures failure to distribute income self dealing jeopardizing investments and excess_business_holdings as imposed by chapter of the internal_revenue_code the the operations of the is currently managed by a two-member board_of directors with no outside oversight or review and these individuals control of form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne of taxpayer department of the treasury - internal rcycnue scryicc explanation of items schedule no or exhibit year period ended 20xx12 20xx12 during the audit books_and_records detailing the ongoing activities of the link to the link provided leads to a youtube video promoting the the subsequent link redirects to for-profit company operated under links to the referenced toy giveaway website the general ledger of the a site dedicated to were requested the provided a as substantiation of its exempt_activities in 20xx 20xx this video directs viewers to credit spread trading business a these sites do not list any affiliation to the or contain any does not show any expenditure related to the above - - - - - - - - - - - - - advises that manual dvds and a personal trading journal these sites insist that credit spread trading and with this training course an individual could immediately overcome this training hurdle and begin trading immediately this course is listed on this website for dollar_figure or free with purchase of a month membership to the charitable deduction on its' 1120s for the 20xx tax_year created a home study course which includes a 0-page on december 20xx dollar_figure was donated to the spent hours learning how to perform the took a by the during the course of the audit a promissory note between the shows that on jun 20xx the before dec 20xx the total amount to state that the is to repay be repaid includes principal plus four percent interest charged each year the loan is outstanding at the beginning of20xx the showed a remaining outstanding balance ofdollar_figure during 20xx the following transactions were posted affecting the loan balance for a loan totaling dollar_figure the terms of the loan was provided this promissory note entered into an agreement with and num date type name memo split debit balance opening balance 20xx check 20xx check 20xx check 20xx check 20xx check health insurance bank bank bank bank bank dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure checks written by the for the final payment made by the and their children in addition payments made by the are not made in a consistent manner to to reduce the outstanding balance included third party payments for continued insurance exceeded the outstanding balance of the loan and created a receivable from the to the a promissory note between balance the terms of the promissory note are as follows the initial loan amount is equal to dollar_figure and interest will accrue on the loan at a rate of four percent per year beginning dec 20xx the loan is to be repaid in installments equaling dollar_figure per month starting aug 20xx and due the i st day of each subsequent month until the loan is paid in full was provided during the audit for the created receivables and the the general ledger for the showed that on i january 20xx the account the investment account for the had an opening balance of dollar_figure during 20xx the following transactions were posted to the account form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne oft axpayer department of the treasury - i ntemal rcyenuc seryicc explanation of items schedule no or exhibit year period ended 20xx12 20xx12 date type memo account split debit credit balance opening balance 717120xx 20xx 20xx general journal transfer transfer funds transfer funds transfer invested on 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure was later transferred back to the investment account so that a large options trade could be bank account dollar_figure was invested in options there was no the largest of the transactions was a dollar_figure transfer to the loan to placed on the same day as the transfer from the related entry to increase value of securities or other tangible assets and the options were written off to zero at the end of the 20xx tax_year on its 20xx 990-pf return of private shows a dollar_figure loss for the sale of securities or other assets bank on july 20xx which subsequently was used to pay off the the beginning balance of the 20xx year during 20xx the account at on january 20xx was dollar_figure which was the closing balance of the account transactions were posted to the date type memo account split debit credit opening balance 20xx check 20xx general journal outgoing wire ref o bank trading fees dollar_figure balance dollar_figure dollar_figure dollar_figure dollar_figure the general entry was made reducing the account balance to zero transfer of funds from its bank account was to fund its account on december 20xx a the corresponding show the following transactions occurred during 20xx account statements provided during the audit date opening balance 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx description fees amount balance wire transfer - in bot spx jun put cboe sold -5 spx jun put cboe bot spy sep call nyse sec orf fees may sold -2 spy sep call nyse bot spx sep put cboe sec orf fees june debit interest debit interest commission adj dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury- internal_revenue_service page -3- form 886a i n arne of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20x x12 20x x12 throughout the year the options trades are reflected in the general ledger of the of private or other assets the continued to purchase a series of options none of these on its 20xx 990-pf return shows a dollar_figure loss for the sale of securities on its 990-pf for the tax_year ending december 20xx the contributions equaling dollar_figure with the addition of the loss on securities ofdollar_figure the of -dollar_figure reported expenses for the year were dollar_figure for trading fees dollar_figure for advertising dollar_figure for depreciation and dollar_figure for miscellaneous expenses combined the net_income of the was -dollar_figure this loss reduced the fund balances of the reported charitable reported gross_income to dollar_figure on its 990-pf for the tax_year ending december 20xx the contributions equaling dollar_figure with the addition of the loss on securities ofdollar_figure the reported gross_income of dollar_figure reported expenses for the year were dollar_figure in penalties from the irs dollar_figure for trading fees dollar_figure for depreciation dollar_figure for printing and publications and dollar_figure for miscellaneous expenses in total the net_income of the to dollar_figure was -dollar_figure this loss reduced the fund balances of the reported charitable law sec_50l c allows for the exemption from federal_income_tax an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_1 50l c -l a provides in general in order to be exempt as an organization described in sec_50l c an organization must be both organized and operated exclusively for one or more ofthe purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l c l provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_50l c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 50l c -l c provides that the operational_test is not satisfied where any parts of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than public interest form 886-a rev department ofthe treasury- internal_revenue_service page -4- form 886a i name oftaxpayer department of the treasury - intcmal rcycnuc scryicc explanation of items schedule no or exhibit year period ended xx12 20l x12 sec_1 c -l d l ii provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest sec_1 c -l e provides in general an organization may meet the requirements of sec_50l c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_509 holds if an organization is a private_foundation within the meaning of sec_509 a on date or becomes a private_foundation on any subsequent date such organization shall be treated as a private_foundation for all periods after date or after such subsequent date unless its status as such is terminated under sec_507 irc 494l d l defines self dealing as any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person lending of money or other extension of credit between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation irc 494l d b sets out the following special rule the lending of money by a disqualified_person to a private_foundation shall not be an act of self-dealing if the loan is without interest or other charge determined without regard to sec_7872 and if the proceeds of the loan are used exclusively for purposes specified in sec_501 sec_53 4944-l a i provides that an investment is a jeopardizing investment if it is determined that the foundation managers in making the investment have in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment no category of investments is to be treated as a per se violation of sec_4944 however the following are examples of types or methods of investment which will be closely scrutinized to determine whether the foundation managers have met the requisite standard of care and prudence trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts_and_calls and straddles the purchase of warrants and selling short sec_53 4944-l b i provides a foundation_manager shall be considered to have participated in the making of an investment knowing that it is jeopardizing the carrying out of any of the foundation's exempt purposes only if a he has actual knowledge of sufficient facts so that based solely upon such facts such investment would be a jeopardizing investment under paragraph a of this section b he is aware that such an investment under these circumstances may violate the provisions of federal tax law governing jeopardizing investments and form 886-a rev department of the treasury- internal_revenue_service page -5- form 886a i n arne of taxpayer department of the treasury - internal rcycnue sen icc explanation of items schedule no or exhibit year period ended 20xx12 20xx12 c he negligently fails to make reasonable att mpts to ascertain whether the investment is a jeopardizing investment or he is in fact aware that it is such an investment sec_53_4944-1 provides a foundation manager's participation in a jeopardizing investment is willful if it is voluntary conscious and intentional no motive to avoid the restrictions of the law or the incurrence of any_tax is necessary to make such participation willful however a foundation manager's participation in a jeopardizing investment is not willful if he does not know that it is a jeopardizing investment sec_53_4944-1 provides a foundation manager's actions are due to reasonable_cause if he has exercised his responsibility on behalf of the foundation with ordinary business care and prudence sec_4946 defines a disqualified_individual as a person who is a substantial_contributor to the foundation a foundation_manager within the meaning of subsection b l an owner of more than percent ofthe total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_4946 defines foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation 893_f2d_529 held that the organization operated for substantial non-exempt purpose sufficient for it to lose its tax exempt status through its association with another corporation formed by disqualified individuals as alter ego to operate a racetrack also that the organizations unsecured interest free loans to disqualified individuals was inumment of the organizations earnings for the benefit of private interest causing the organization to lose its tax exempt status 76_tc_1 held part of the net_earnings of a religious_organization inured to the benefit of a private individual within the meaning of sec_501 where virtually all of the church's income was expended in years in question as housing allowances for the benefit of the president and vice-president of the organization the court observed that the husband and wife who served as president and vice-president together with their daughter the secretary had control not only of the expenditures and reimbursements but also of the board_of directors furthermore the court said all the income for l year and virtually all of its income for the next year consisted of contributions from the president and vice-president the court could not characterize the amounts paid_by the organization to the president and vice-president as reasonable_compensation 318_f2d_632 held the court determined that the founder indiscriminately commingled his own personal funds and the fund of the hospital in the latter's bank accounts and that no systematic records of any sort were kept by the hospital the founder withdrew from the hospital's bank account thousands of dollars the court said to pay for his personal and farm expenses as well as his liquor bills gasoline bills and the expenses of his personal_residence the court rejected the founder's contention that his withdrawals from the hospital funds were limited to funds which he had previously lent the hospital finding that these loans were merely devices by which the founder used the hospital's bank accounts to drain off hospital funds to pay his personal expenses form 886-a rev department of the treasury- internal_revenue_service page -6- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20x x12 effective date of revocation an organization may ordinarily rely on a favorable detennination letter received from the internal_revenue_service treas reg dollar_figure i a -1 a an organization may not rely on a favorable detennination letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable detennination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the detennination letter is issued sec_601_201 revproc_2008_9 sec_12 the commissioner may revoke a favorable detennination letter for good cause sec_1 50l a -l a revocation of a detennination letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601 20l n i revproc_2008_9 sec_1 governments position the internal_revenue_code irc states for an organization to be exempt under sec_501 the organization needs to meet both the organization and operational tests as defined in treasury regulation dollar_figure l c -l a in addition sec_501 and sec_1 c -l c holds that an organization shall not be exempt if any of its earnings inure to the private benefit of any of its shareholders or individuals sec_1 50l c -l c l provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes was unable to provide documentation that would substantiate any charitable activities or events that was to act as proof of charitable the substantiation provided traced to a for- the that further an exempt_purpose substantiation provided by the activities could not be traced back to the profit corporation operated by the trustee's of the show any expenditures related to the charitable giveaway as such the activities general ledger does not is not able to show any charitable in addition the in orange county agricultural society v commissioner organization had substantial nonexempt activities and acted in a manner consistent with a for-profit business than a non-profit organization the courts held that an organization with substantial nonexempt activities can't avoid revocation of its tax exempt status simply by paying taxes or penalties in the case of the the absence of any charitable activities would hold that the activities of the were undertaken for nonexempt purposes as such the for sec_50l c purposes as defined in sec_1 c -l d l i the is not operated for a charitable purpose and has not perfonned any charitable activities does not meet the operational_test because it's not operated exclusively in addition to not showing any charitable activities the foundation engaged in acts of self-dealing that allowed the fund balances of the and his family to inure to the of dollar_figure sec_4941 d i defines acts of self dealing to include acts of lending of money between a private_foundation and a disqualified_person payment of compensation or payment of reimbursement of expenses by a private_foundation to a disqualified_person though irc d sets out certain exemptions from being received a loan from on jun 20xx in the amount form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a i n arne of taxpayer department of the treasury- internal revenue scn ice explanation of items schedule no or exhibit year period ended xx12 20xx12 as the loan but to a third considered an act of self dealing these exemptions do not apply to the included interest in addition loan payments were not paid directly to party on behalf of creating a loan payable to the dealing as it also included interest these loans allowed a substantial portion of the fund balances to flow to a disqualified_individual and not for a charitable activity total payments on the loan exceeded the outstanding balance this subsequent loan created another act of self- as in orange an organization will not qualify for tax exempt status if even a small part of its income inures to a are acts of disqualified_individual the loans between self-dealing and have allowed the income of the individual to inure to the benefit of disqualified and the in church of transfiguring spirit inc v commissioner the court held that an organization was not exempt where the net_earnings of the organization inured to the benefit of a private individual virtually all ofthe organization's income was expended as housing allowances for the benefit of the president and vice-president in addition sole control ofthe organization was held by one family as in the church of transfiguring spirit substantially_all of the jeopardized the ongoing nature of the fund balance was expended as payments of outstanding loans to or on investments that as such the l c and sec_1_501_c_3_-1 by engaging in acts of self dealing as defined in sec_4941 d l these acts allowed for the income of the to inure for the personal benefits ofthe trustee's and not in furtherance of an exempt_purpose has failed to meet the requirements of sec_1 c - in his capacity as trustee for the investments that jeopardized the investments reduced the balances to near zero he failed to exercise ordinary business care and prudence in looking out for the long term future of the and circumstances at the time of the investments the exercised his due diligence when selecting investments options for the has consistently taken substantial losses on its investments at no time is it shown that as trustee considered re-evaluating changing or reducing its exposure in the options market as such the balance of the investment accounts at the end of the year taxable_period january 20xx was zero and its ability to perform charitable activities based on facts the facts investment accounts to zero and reduced its overall fund ability to conduct charitable activities these is not able to show that made risky funds the acting as trustee and investment_advisor for the in addition used the investment account for personal gain that was not in furtherance of the exempt_purpose of the general ledger entries for the investment account show checks were issued for the payment of long term_insurance for were issued for the payment of long term debts owned to only jeopardized the carrying out of the themselves acts of self-dealing as defined in sec_4941 and his family additional general ledger entries show that checks these investments not exempt_purpose but were in and of in kenner v commissioner checks totaling dollar_figure were drawn on the bank accounts of the organization for the payment ofthe personal and living_expenses of the founder the court determined that the founder indiscriminately commingled his own personal funds and the fund of the organization in the latter's bank accounts and that no systematic records of any sort were kept by the organization the founder withdrew from the organization's bank account thousands of dollars to pay for his personal and farm expenses as well as his liquor bills gasoline bills and the expenses of his personal_residence as in kenner used checks to pay for personal expenses from the investment account this shows that form 886-a rev department ofthe treasury- internal_revenue_service page -8- form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended 20x ' 20xx12 had no regard for the exempt_purpose of the care and prudence and consistently failed to show business taken as a whole the interest as prescribed under treasury regulation dollar_figure c -1 d l ii has been used to serve the private interests of its trustee's rather than public taxpayer's position the taxpayer does not currently have a stated position conclusion therefore it is the governments position that the under sec_50l c and sec_1 c -l c as the income ofthe organization inures to the personal benefit of the trustees no longer meets the guidelines the exclusively for sec_50l c purposes as required and defied by sec_1 c -l d l i and has been used as a vehicle to serve the private interests of its trustees rather than public interest as prescribed under treasury regulation i c -l d l ii subsequently does not meet the operational_test because it is not operated it is recommended that that exempt status of this organization be revoked as of january 20xx as such the organization will be treated as a taxable private_foundation as of this date until such time that the terminates its private status under sec_507 form 886-a rev department of the treasury- internal_revenue_service page -9-
